Citation Nr: 1546183	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral hip disability to include as due to an undiagnosed illness other than service-connected fibromyalgia. 

4.  Entitlement to service connection for a bilateral shoulder disability to include as due to an undiagnosed illness other than service-connected fibromyalgia. 

5.  Entitlement to service connection for upper extremity neuropathy, to include as due to an undiagnosed illness other than service-connected fibromyalgia. 

6.  Entitlement to service connection for lower extremity neuropathy, to include as due to an undiagnosed illness other than service-connected fibromyalgia. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993, from December 1995 to May 1996, from October 1996 to October 1997, and from January 2008 to September 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction now rests with the RO in Cheyenne, Wyoming.

The claims captioned herein were previously remanded by the Board in June 2014.  They now return for appellate review.

In May 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statements of the case in December 2014, the Veteran submitted additional evidence in support of her claims, including a March 2015 medical letter as well as additional medical evidence dated in January 2015, which the Veteran did not waive review thereof.  38 C.F.R. § 20.1304(c) (2014).  However, in light of the favorable decision below, for entitlement to service connection for a cervical spine disability, there is no need to remand this issue for the additional evidence to be considered.  Additionally, as the remaining claims must be remanded for additional development, the agency of original jurisdiction (AOJ) will have an opportunity to consider the additional evidence in the first instance when the remaining claims are re-adjudicated.  

As noted in the prior Board decision, the Veteran's appeal originally included the rating for service-connected hemorrhoids.  In the August 2012 rating decision, the RO granted 10 percent for the hemorrhoids disability.  In a statement received in August 2012, the Veteran clearly expressed satisfaction with the rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board therefore does not have jurisdiction of the claim and the claim is not addressed in this decision.  38 C.F.R. § 20.204 (2014). 

The Board acknowledges that the issue of entitlement to an effective date prior to August 13, 2013 for a 70 percent evaluation for posttraumatic stress disorder was perfected in December 2014, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue, which includes scheduling the Veteran's requested video conference hearing before a Board member.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a bilateral hip disability, to include as due to an undiagnosed illness other than service-connected fibromyalgia, entitlement to service connection for a bilateral shoulder disability, to include as due to an undiagnosed illness other than service-connected fibromyalgia, entitlement to service connection for upper extremity neuropathy, to include as due to an undiagnosed illness other than service-connected fibromyalgia and entitlement to service connection for lower extremity neuropathy, to include as due to an undiagnosed illness other than service-connected fibromyalgia, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that a cervical spine disability, characterized as a bulging disc at C5-6 and annular tear with stenosis and left foraminal stenosis, was incurred during active duty.


CONCLUSION OF LAW

The criteria for service connection for a bulging disc at C5-6 and annular tear with stenosis and left foraminal stenosis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants service connection for a cervical disability.  This represents a complete grant of this specific issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot with respect to this issue.  Additionally, the Board observes that the grant of the cervical claim renders moot lack of compliance, if any exists, with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Veteran satisfies the existence of the present disability standard with regard to a cervical disability.  While a VA examination in November 2014 did not provide a diagnosis, such was subsequently identified by a private medical provider.  Specifically, in a March 2015, Dr. Dhupar diagnosed the Veteran with a bulging disc at C5-6 and annular tear, which he further found was causing stenosis and left foraminal stenosis.  Thus, the Board finds that a current disability, best characterized as a bulging disc at C5-6 and annular tear with stenosis and left foraminal stenosis, has been demonstrated.  The question remaining for consideration is whether the Veteran's cervical disability, best characterized as a bulging disc at C5-6 and annular tear with stenosis and left foraminal stenosis, is related to service.

As noted above, the Veteran was afforded a VA examination in November 2014 and the VA examiner stated there was insufficient clinical evidence to support a diagnosis of a cervical spine condition.  However, Dr. Dhupar, in his March 2015 letter, stated in, part, that the November 2014 VA examiner did not conduct magnetic resonance imaging (MRI) testing which would have provided such a diagnosis.  Dr. Dhupar further opined there was evidence in the medical treatment records that this condition did start during the Veteran's active duty and has continued to this date.  He further stated it was his medical opinion that this condition was more than likely caused by the Veteran's military duty due to the wearing of a caviler helmet continuously for the entire time of her deployment and the wearing of the flack vest.  Dr. Dhupar noted his opinion was provided after a review of certain evidence within the record.   The Board finds Dr. Dhupar's opinion is also consistent with the Veteran's record of service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, the Veteran testified in May 2013 she received in-service cervical treatment with nerve root involvement.  Such is also consistent with the Veteran's statement during the November 2014 VA neck conditions examination report which she reported she began having pain and stiffness in her neck in 1991 after returning from Operation Desert Storm and she also recalled this concern evaluated and she was told that the neck symptoms were due to wear and tear.  She also reported that after service she was treated by an orthopedist and a rheumatologist who both also told her that her neck symptoms were due to wear and tear. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence, as evidence of record tends to show a continuity of neck pain and other related symptoms during and since active service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for cervical disability, best characterized as a bulging disc at C5-6 and annular tear with stenosis and left foraminal stenosis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection a cervical disability, characterized as a bulging disc at C5-6 and annular tear with stenosis and left foraminal stenosis, is granted.


REMAND

Pursuant to the June 2014 Board remand, the Veteran was provided with a November 2014 VA audiological examination in connection with her claim for service connection for bilateral hearing loss, which as with a prior July 2011 VA audiological examination report, did not find hearing loss "disability" for VA purposes.  However, the November 2014 VA audiological examination report did not address an April 2013 private audiogram which reported a Maryland CNC score of 92 percent in the right ear.  Thus, a remand is warranted for an addendum opinion to reconcile this discrepancy.  

Pursuant to the June 2014 Board remand, the Veteran was provided with November 2014 VA examinations in connection with her claims for service connection for the bilateral hips and bilateral shoulders.  The November 2014 respective VA examination reports diagnosed shoulder impingement syndrome with respect to the right shoulder and trochanteric bursitis of the right hip.  However, the November 2014 VA examiner did not provide a nexus opinion for the diagnosis of shoulder impingement syndrome with respect to the right shoulder, but instead, in pertinent part, merely reported impingement syndrome was a mechanical problem.  

Additionally, with respect to the identified right hip trochanteric bursitis, the VA examiner stated such was a mechanical problem related to a leg length difference.  The VA examiner stated that the finding that one leg was shorter than the other was a congenital condition that predisposed the Veteran to develop trochanteric bursitis.  However, the November 2014 VA examiner did not address April 2011 private medical records which diagnosed right hip impingement, bilateral trochanteric bursitis and trochanteric tendinitis.  Moreover, after reviewing the evidence, the Board notes that MRI testing was not conducted.  This is important because the evidence of record includes the Veteran's reports of pain in both the bilateral shoulders and bilateral hips, and as noted by Dr. Dhupar in the March 2015 medical letter, such testing is necessary for diagnosis in certain situations.  Thus, in light of above, the Board concludes that the November 2014 VA examination reports are inadequate for the purposes of the claims for the bilateral shoulder and bilateral hips, and thus, a remand is necessary.  See Barr, 21 Vet. App. at 311-12.

The Board also concluded the November 2014 VA peripheral nerves examination report is also insufficient.  Specifically, the November 2014 VA examination report did not conduct EMG (electromyogram) testing for the bilateral lower extremities and relied upon EMG testing results from 1992 for bilateral upper extremities.  Moreover, the March 2015 medical letter from Dr. Dhupar specifically referenced the existence of neuropathy, and linked such to the Veteran's cervical disability.  The Board, in the decision above, has granted service connection for a cervical disability, and thus any neurological manifestations thereof should also be identified.  Thus, the Board finds another VA examination is warranted for the Veteran's claims pertaining to neuropathy of the bilateral upper extremities and the bilateral lower extremities.  Id.  

In May 2013 testimony, the Veteran stated she received treatment from her family physician, Dr. Arndt at the Fallbrook Family Clinic, who provided her with hip injections and treatment for numbness in the left leg and the shooting pain in the right leg, and that such records had not yet been submitted.  She also stated she received physical therapy for her shoulders from Lincoln Physical Therapy Company, and the Board notes that such records are not of record.  Finally, the Board notes the Veteran submitted January 2015 medical records and a March 2015 medical letter from Dr. Dhupar, affiliated with North Colorado Spine and Orthopedics.  Thus, in light of the need to remand the case for other reasons, as outlined above, the Board finds that the Veteran should also be afforded another opportunity to submit copies of additional records, or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on her behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to request the necessary authorization to obtain additional treatment records from Dr. Dhupar (not already of record), or records from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, return the claims file to the November 2014 VA audiological examiner, if available, or to another suitably qualified examiner, to provide an addendum opinion to the November 2014 VA audiological examination report.  The claims file should be reviewed by the examiner in conjunction with the examination.

The examiner is requested reconcile the findings of normal hearing for VA purposes, based on the July 2011 and November 2014 VA audiological examination reports, with the April 2013 private audiogram which reported a Maryland CNC score of 92 percent in the right ear.  The examiner should provide an explanation for the discrepancy, specifically why such a finding was reported in April 2013 if the Veteran was subsequently found not to have such hearing loss for VA purposes (for example whether the condition resolved or the diagnosis was made erroneously). 

If the discrepancy cannot be reconciled please provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hearing loss shown in April 2013 in the right ear was caused by service, or is otherwise etiologically related to service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any bilateral hip and/or bilateral shoulder disability diagnosed proximate to the appeal or during the pendency of the appeal.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include MRI testing. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any identified disability of bilateral hips and/or bilateral shoulders (to include shoulder impingement syndrome with respect to the right shoulder, bilateral hip trochanteric bursitis, right hip impingement and trochanteric tendinitis) is related to active service.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any neuropathy of bilateral upper extremities and/or bilateral lower extremities diagnosed proximate to the appeal or during the pendency of the appeal.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include EMG testing. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any neuropathy of bilateral upper extremities and/or bilateral lower extremities, is related to active service.

All manifestations, including neurological manifestations, related to the service-connected cervical disability, characterized as a bulging disc at C5-6 and annular tear with stenosis and left foraminal stenosis, must be clearly identified.  The examiner should specify whether it is at least as likely as not that any chronic neurologic symptomatology of any extremities is proximately due to, or aggravated by the service-connected cervical disability.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional. Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

5.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. Vet. App. 3.158, 3.655 (2014). 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


